DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 12/30/2020, which are in response to USPTO Office Action mailed 7/30/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 16-18, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalash et al. (US PGPUB No. 2002/0029207; Pub. Date: Mar. 7, 2002) in view of Tamm et al. (US PGPUB No. 2012/0130973; Pub. Date: May 24, 2012).
Regarding independent claim 1,
	Bakalash discloses a computer implemented method for execution of aggregation expressions on a distributed non-relational database system. See Paragraph [0056], (The disclosed data aggregation method uses an aggregation engine for applying data operations to a non-relational multidimensional database.).
the method comprising the acts of: receiving a database operation request originating from a client system including at least an aggregation operation to be executed on the distributed non-relational database. See Paragraph [0237], (A client machine generates a query that is communicated to a query interface, i.e. receiving a database operation request from a client system.). See Paragraph [0250], (A request, i.e. a query, may require "on-the-fly" data aggregation, i.e. an aggregation operation to be executed.). See Paragraph [0252], (During query servicing operations, data is loaded into the non-relational element where it is aggregated and stored in the MDDB, i.e. i.e. aggregation operations are executed on the distributed non-relational database.).
determining, by a computer system, an optimization for execution of the aggregation operation. See Paragraph [0023], (The system is capable of creating indices in order to optimize query access times, i.e. aggregation operations, within the database management system.).
wherein the aggregation operation includes a plurality of data operations to be executed on a distributed non-relational database, See Paragraph [0111], (The aggregation of data elements is performed using a non-relational multi-dimensional data structure (MDDB).).
 having a plurality of collections of documents including at least one local collection of documents and at least one foreign collection of documents. See FIG. 20B, (The storage system of the illustrated embodiment is housed within the same client device as the operating system used to perform the aggregation operations, i.e. storage is local.) See FIG. 6A, (The illustrated embodiment describes a system where the data warehouse is separate from client hardware, i.e. a foreign or external data source.).
wherein source data being aggregated is stored in a non-relational architecture. See Paragraph [0233], (The multidimensional database (MDDB) is a non-relational data structure for storing atomic data and aggregated data for an MDD Aggregation Module.).
providing a lookup operation using the at least one local collection of documents and the at least one foreign collection of documents, wherein the lookup operation performs the aggregation operation in a series of stages. See Paragraph [0074], (When processing a user-generated query, i.e. a lookup operation, that requires aggregation operations, the pre-built aggregated data that matches the query is retrieved from summary table.). FIG. 18B illustrates a process of aggregation where dimension tables storing aggregated data is generated within the different dimensions, i.e. stages. The process is further described in Paragraph [0074].
Bakalash does not disclose the method comprising: performing at least a first data operation from the aggregation operation on data from the at least one local collection of documents to obtain a first data result, the data from the at least one local collection of documents including at least one identified field responsive to executing the aggregation operation; 
after performing the at least a first data operation, performing at least a second data operation from the aggregation operation on from the at least one foreign collection of documents that includes the at least one identified field to obtain a second data result, 
the at least a second data operation including filtering the data from the at least one foreign collection of documents using the first data result, responsive to executing the aggregation operation; 
and after performing the at least a second data operation, creating an output data structure, responsive to executing the aggregation operation, including at least the first and second data results of the at least one foreign collection of documents and the at least one local collection of documents.
Tamm discloses the method comprising: performing at least a first data operation from the aggregation operation on data from the at least one local collection of documents to obtain a first data result, the data from the at least one local collection of documents including at least one identified field responsive to executing the aggregation operation; See Paragraph [0018], (Disclosing a method for processing virtual objects in an on-demand database environment. The method includes receiving a data request specifying an internal data source, i.e. a local collection of documents, and retrieving first data results from the first data source based on the data request. ). See Paragraph [0066], (Mappings are defined between tables, objects, columns, fields, etc. of the multi-tenant database of the host organization (e.g. a local collection of documents) and the external data sources, i.e. the first data source has at least one field that is retrieved by the data request.). Note [0019] that the method provides data aggregation services capable of performing queries and/or searches against internal and external resources, i.e. the data requests are aggregation operations.
after performing the at least a first data operation, performing at least a second data operation from the aggregation operation on from the at least one foreign collection of documents that includes the at least one identified field to obtain a second data result, See Paragraph [0018], (Second data results from a second data source are retrieved based on the data request following retrieval of first data results, i.e. performing a second data operation on a foreign collection of documents following a first data operation.). See Paragraph [0066], (The external data source comprises addressable elements mapped to elements of the first data source (the host organization), the elements including tables, objects, columns, fields, etc., i.e. the external data source (e.g. foreign collection) has at least one field.).
the at least a second data operation including filtering the data from the at least one foreign collection of documents using the first data result, responsive to executing the aggregation operation; See Paragraph [0034], (A single response is returned to a requesting entity comprising aggregated data results of from first and second data results. The aggregated data results page may contain a portion of the information returned including at least a portion of the first data results and at least a portion of the second data results, i.e. the results of both the first and second data operations are filtered into a portion of information following aggregation.).
and after performing the at least a second data operation, creating an output data structure, responsive to executing the aggregation operation, including at least the first and second data results of the at least one foreign collection of documents and the at least one local collection of documents. See Paragraph [0028], (Aggregated data results 118 are returned to a requesting entity responding to the data request based on first data results and second data results, i.e. the aggregated data results are an output data structure that includes first and second data results.
Bakalash and Tamm are analogous art because they are in the same field of endeavor, distributed aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bakalash to include the method of performing aggregation operations across local and remote storage systems as disclosed by Tamm. Doing so would allow a system to provide aggregated results from a plurality of sources simultaneously by submitting a single transaction to a host organization as described in Paragraph [0019]. The resulting benefit would be the ability to search multiple sources using only one system as opposed to separately querying a many sources.


Regarding dependent claim 2,
As discussed above with claim 1, Bakalash-Tamm discloses all of the limitations.
	Bakalash further discloses the step wherein the output data structure includes an array field. See Paragraph [0024], (The non-relational multi-dimensional database structure (MDDB) is logically organized as a multidimensional array.). 
containing matching documents from the at least one local collection of documents and the at least one foreign collection of documents. See Paragraph [0135], (The method includes a step of transferring a base data list structure to an aggregation management module. The output generated by the aggregation management module, i.e. a data structure, is then transferred to the MDDB, i.e. a storage array for aggregated output data.). 

Regarding dependent claim 4,
As discussed above with claim 1, Bakalash-Tamm discloses all of the limitations.
	Bakalash further discloses the step wherein the act of creating an output data structure comprises an act of grouping documents of the at least one local collection of documents and the at least one foreign collection of documents. See FIG. 19C(i), (AT step 605, the method performs an aggregation operation on the data received from the RDBMS in at least one dimension of the multidimensional database system.). See FIG. 19C(i), (At step 601, the system loads dictionary data from a meta-data store, i.e. local documents and at 603 fact table data is loaded from a database, i.e. foreign documents.). The elements of both data stores are loaded into memory via the aggregation operations at step 605.

Regarding dependent claim 7,
As discussed above with claim 1, Bakalash-Tamm discloses all of the limitations.
	Bakalash further discloses the step wherein the act of providing a lookup operation includes providing an interface component that is adapted to: receive an indication of the at least one local collection of documents and the at least one identified field of the at least one local collection of documents. See Paragraph [0134], (The disclosed system utilizes an aggregation client interface and input analyzer for receiving requests from OLAP client machines in order to generate aggregated data and/or retrieve aggregated data from a multidimensional database.).
receive an indication of the at least one foreign collection of documents and the at least one identified field of the at least one foreign collection of documents. See Paragraph [0238], (Step 601 of the disclosed method describes using a data base loader to extract dimensions from a dictionary corresponding to the DBMS, i.e. a foreign collection of documents, and forwarding said dimensions to the aggregation engine, an indication.).
receive an indication of an output data structure adapted to store a resultant set of documents responsive to a performance of the lookup operation. See Paragraph [0056], (The disclosed system interface allows users to provide analytical analysis, query input, and reporting of query results to the user, indication of output data, such as the aggregation client interface disclosed in Paragraph [0135].).

Regarding dependent claim 16,
As discussed above with claim 2, Bakalash-Tamm discloses all of the limitations.
	Bakalash further discloses the step of providing an unwind operator that, when executed, flattens the at least one collection of local documents prior to performing the lookup operation. See Paragraph [0071], (An optimization strategy referred to as Cartesian Joins is used to improve query performance via Cartesian products. FIG 2B illustrates a Cartesian multidimensional database system on which further aggregation operations, i.e. including an unwind operation, can be performed as further described in Paragraph [0123].).

Regarding independent claim 17,
The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.


Regarding dependent claim 20,
The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 21,
The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 23,
The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalash in view of Tamm as applied to claim 1 above, and further in view of Boothby et al. (US Patent No. 6,212,529; Date of Patent: Apr. 3, 2001).
Regarding dependent claim 3,
As discussed above with claim 1, Bakalash-Tamm discloses all of the limitations.
	Bakalash-Tamm does not disclose the step wherein the act of filtering the data from the at least one foreign collection of documents using the first data result includes performing an equality match on the at least one identified field of the at least one local collection of documents to the at least one identified field of the at least one foreign collection of documents,
filtering the at least one foreign collection of documents responsive to the act of performing the equality match.
Boothby discloses the step wherein the act of filtering the data from the at least one foreign collection of documents using the first data result includes performing an equality match on the at least one identified field of the at least one local collection of documents to the at least one identified field of the at least one foreign collection of documents, See Col 13, line 63 - Col. 14, line 10, (Disclosing a method for synchronizing a first and second databased based on filter expressions. A synchronization program applies a filter expression based on the field list of remote databases in relation to a local database wherein a field map determines which field of the local database corresponds to a field of the remote database used in the filter expression, i.e. an equality match of local and remote fields identified in the field mapping.).
filtering the at least one foreign collection of documents responsive to the act of performing the equality match. See Col. 15, lines 35-38, (Filter modules are applied to the remote database records according to a filter identifier, i.e. filtering the foreign collection responsive to the equality match (e.g. the filter id corresponding to the appropriate field mappings.).
Bakalash, Tamm and Boothby are analogous art because they are in the same field of endeavor, distributed database operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bakalash-Tamm to include the method of filtering local and remote database data as disclosed by Boothby. Doing so would allow users to filter data according to hardware capabilities, users may further increase speed of synchronization via filtering and additional benefits as recited in Col. 3, lines 28-54 of Boothby.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalash in view of Tamm as applied to claim 1 above, and further in view of Meijer (US PGPUB No. 2012/0109935; Pub. Date: May 3, 2012).
Regarding dependent claim 6,
As discussed above with claim 1, Bakalash-Tamm discloses all of the limitations.
	Bakalash-Tamm does not disclose the step wherein the non-relational database system is a NoSQL database system.
	Meijer discloses the step wherein the non-relational database system is a NoSQL database system. See Paragraph [0028], (The system makes use of a key-value store implemented as a non-relational noSQL model that can be accessed in a similar manner as relational SQL data models as described in Paragraph [0023].).
Bakalash, Tamm and Meijer are analogous art because they are in the same field of endeavor, optimization of non-relational storage operations .It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Tamm to include the key-value implementation disclosed by Meijer. Doing so would provide the system with large-scale database clustering tools that are commonly associated with NoSQL that aid in the processing of very large volumes of data in web and cloud applications.

Regarding dependent claim 22,
The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalash in view of Tamm as applied to claim 1 above, and further in view of Harvey et al. (US PGPUB No. 2010/0161492; Pub. Date: Jun 24, 2010).
Regarding dependent claim 8,
As discussed above with claim 1, Bakalash-Tamm discloses all of the limitations.
	Bakalash further discloses an act of modifying, by the computer system, the plurality of data operations to optimize execution.  See Paragraph [0023], (The system is capable of creating indices in order to optimize query access times, i.e. aggregation operations, within the database management system.).
Bakalash-Tamm does not disclose the step wherein modifying the plurality of data operations to optimize execution includes acts of: splitting the aggregation operation into a distributed aggregation operation and a merged aggregation operation; 
instructing each of a plurality of shard servers to perform the distributed aggregation operation.
aggregating, at a merging shard server, the results of the distributed aggregation operation from each of the plurality of shard servers performing the distributed aggregation operation; 
and performing the merged aggregation operation on the aggregated results of the distributed aggregation operation communicated from each of the plurality of shard servers.
Harvey disclose the step wherein modifying the plurality of data operations to optimize execution includes acts of: splitting the aggregation operation into a distributed aggregation operation and a merged aggregation operation. See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation, that are able to return aggregation operation results which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager.)
instructing each of a plurality of shard servers to perform the distributed aggregation operation. See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation, that are able to return aggregation operation results which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager.)
aggregating, at a merging shard server, the results of the distributed aggregation operation from each of the plurality of shard servers performing the distributed aggregation operation. See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation, that are able to return aggregation operation results which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager.)
and performing the merged aggregation operation on the aggregated results of the distributed aggregation operation communicated from each of the plurality of shard servers. See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation, that are able to return aggregation operation results which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager.)
Bakalash, Tamm and Harvey are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Tamm to include the result aggregation and multi-source processing method disclosed by Harvey. Doing so would allow the system to perform aggregation operations on data entering the system from multiple sources via parallel processing in order to improve system performance.
Regarding dependent claim 24,
The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale. 

Claims 9, 11, 25-27, and 30-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalash in view of Tamm as applied to claim 1 above, and further in view of Chowdhuri et al. (US PGPUB No. 2006/0218123; Pub. Date: Sep. 28, 2006).
Regarding dependent claim 9,
As discussed above with claim 1, Bakalash-Tamm discloses all of the limitation.
Bakalash-Tamm does not disclose the step wherein the act of determining an optimization for the aggregation operation includes a sequence of execution for the plurality of data operations,
the act of determining, by the computer system, a set of data objects for input into the aggregation expression, includes identifying an optimized sequence of execution among at least two consecutive ones of the plurality of data operations,
the plurality of data operations being arranged within a pipeline.
Chowduri discloses the step wherein the act of determining an optimization for the aggregation operation includes a sequence of execution for the plurality of data operations. See Paragraph [0209], (The disclosed system for parallel query optimization discloses the use of an optimizer for expansion of aggregation operations in order to minimize resources used within a pipeline system.).
the act of determining, by the computer system, a set of data objects for input into the aggregation expression, includes identifying an optimized sequence of execution among at least two consecutive ones of the plurality of data operations. See Paragraph [0209], (For a pipelining procedure of "N" streams, the aggregation operator works on each of the "N" streams. FIG. 10C illustrates an aggregation operation where three streams are processed by from one aggregation operation to another and merge at a final aggregation operation, i.e. at least two consecutive operations.).
the plurality of data operations being arranged within a pipeline. See Paragraph [0128], (The use of vertical parallelism assists query execution by allowing intermediate results to be pipelined to a subsequent aggregation operation.).
Bakalash, Tamm and Chowdhuri are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Tamm to include the cost analysis process disclosed by Chowdhuri for effective parallelizing aggregation operations. Doing so would allow the system to determine which query execution plan results in more efficient use of resources and execution time as described in Paragraph [0140] of Chowdhuri.

Regarding dependent claim 11,
As discussed above with claim 9, Bakalash-Tamm-Chowdhuri discloses all of the limitations.
	Chowdhuri further discloses the step of determining if the sequence of execution of the at least two consecutive ones of the plurality of data operations should be switched," See Paragraph [0140], (The method uses cost criteria to determine which query execution plan results in more efficient use of resources and execution time. Cost analysis determines which plan is to be executed while the more cost-expensive plan is pruned, i.e. the operations are switched.)
switching the sequence of execution of the at least two consecutive ones of the plurality of data operations. See Paragraph [0140], (The method uses cost criteria to determine which query execution plan results in more efficient use of resources and execution time. Cost analysis determines which plan is to be executed while the more cost-expensive plan is pruned, i.e. the operations are switched.). The examiner notes that the query execution plans comprise a plurality of aggregation operations.
Bakalash, Tamm and Chowdhuri are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Tamm to include the cost analysis process disclosed by Chowdhuri for effective parallelizing aggregation operations. Doing so would allow the system to determine which query execution plan results in more efficient use of resources and execution time as described in Paragraph [0140] of Chowdhuri.

Regarding dependent claim 25,
The claim is analogous to the subject matter of dependent claim 9 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 27,
The claim is analogous to the subject matter of dependent claim 11 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 30,
The claim is analogous to the subject matter of dependent claim 14 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 31,
The claim is analogous to the subject matter of dependent claim 15 directed to a computer system and is rejected under similar rationale.

Claims 12-13, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bakalash in view of Tamm and Chowdhuri as applied to claim 11 above, and further in view of KENRICK et al. (US PGPUB No. 2012/0179833; Pub. Date: Jul. 12, 2012).
Regarding dependent claim 12,
As discussed above with claim 11, Bakalash-Tamm-Chowdhuri discloses all of the limitations.
Bakalash-Tamm-Chowdhuri does not disclose the step of moving backwards in the pipeline if it is determined that the execution of the at least two consecutive ones of the plurality of data operations should be switched.
further evaluating whether an optimization exists with earlier executions within the pipeline.
KENRICK discloses the step of moving backwards in the pipeline if it is determined that the execution of the at least two consecutive ones of the plurality of data operations should be switched. See Paragraph [0111], (The disclosed pipelining method is capable of sending data objects backwards along the pipeline to allow for the production of several optimized outputs from an initial element to elements using its output.).
further evaluating whether an optimization exists with earlier executions within the pipeline. See Paragraph [0111], (The process of sending data backwards along the pipeline is performed expressly because it allows for several optimizations to be performed to generate several optimized outputs from an initial element.).
Bakalash, Tamm, Chowdhuri and KENRICK are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Tamm-Chowdhuri to include the pipelining method disclosed by KENRICK. Doing so would allow the system to facilitate the production of several optimized outputs from an initial element to elements using its output as described by KENRICK Paragraph [0111]. Pipelining as a step in parallel processing allows a structure for directing different data objects to a plurality of aggregation operations.


Regarding dependent claim 13,
As discussed above with claim 12, Bakalash-Tamm-Chowdhuri-KENRICK discloses all of the limitations.
	KENRICK further discloses the step wherein the act of determining if the sequence of execution of the at least two consecutive ones of the plurality of data operations should be switched continues on consecutive ones of the plurality of data operations until reaching the end of the pipeline. See Paragraph [0111], (The initial element sent backwards through the pipeline is used to produce several optimized outputs using the output of said element, i.e. continuing operations through the pipeline after sending an element backwards.).

Regarding dependent claim 28,
The claim is analogous to the subject matter of dependent claim 12 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 29,
The claim is analogous to the subject matter of dependent claim 13 directed to a computer system and is rejected under similar rationale.

Claims 10, 14-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bakalash in view of Tamm and Harvey as applied to claim 8 above, and further in view of Chowdhuri et al. (US PGPUB No. 2006/0218123; Pub. Date: Sep. 28, 2006).
Regarding dependent claim 10,
As discussed above with claim 8, Bakalash-Tamm-Harvey discloses all of the limitations.
Bakalash-Tamm-Harvey does not disclose the step wherein the act of modifying includes modifying the sequence of execution to permit optimization of a preceding operation.
	Chowdhuri discloses the step wherein the act of modifying includes modifying the sequence of execution to permit optimization of a preceding operation. See Paragraph [0156], (The optimization process generates and evaluates alternative execution plans by generating a set of plans including operator selection based on partitioning and multi-dimensional cost analysis.). The examiner notes that the alternative execution plans are evaluated during execution of a query plan, i.e. there is a preceding operation for which an alternative execution plan is being determined.
Bakalash, Tamm, Harvey and Chowdhuri are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Tamm-Harvey to include the method of generating alternate execution plans during query processing as disclosed by Chowdhuri. Doing so would allow the system to determine more efficient execution plans for parallel query execution while the query is still being executed. The alternative query plans are weight based on a cost analysis geared towards improving performance for returning query results.

Regarding dependent claim 14,
As discussed above with claim 10, Bakalash-Tamm-Harvey-Chowdhuri discloses all of the limitations.
	Chowdhuri further discloses the step wherein the operation in the sequence is a merge operation. See Paragraph [0148], (The query execution plan is capable of parallelizing aggregation operations and also may perform an "Xchg" operation that merges data from a plurality of pipes into a single pipe in order to relay a single stream of data as a result of a query.).

Regarding dependent claim 15,
As discussed above with claim 14, Bakalash-Tamm-Harvey-Chowdhuri discloses all of the limitations.
	Chowdhuri further discloses the step wherein the preceding operation can be performed on a set of data stored on one of the plurality of shard servers. See paragraph [0148], (The disclosed data pipes for partitioning data streams are described as memory buffers, i.e. a shard server, i.e. an intermediary storage structure.).

Regarding dependent claim 26, 
The claim is analogous to the subject matter of dependent claim 10 directed to a computer system and is rejected under similar rationale.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 17 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159